Citation Nr: 0923095	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  99-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to September 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the above-referenced 
claim.  

In September 2000, September 2003, December 2005, and July 
2007, the Board remanded the case to the RO, via the Appeals 
Management Center (AMC), for further development and 
adjudicative action.  In the most recent Supplemental 
Statement of the Case (SSOC), dated in March 2009, the RO/AMC 
affirmed the determination previously entered.  The case was 
then returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, an additional remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The record contains evidence added to the claims folder since 
the March 2009 SSOC without a valid waiver of initial RO 
consideration.  Specifically, in May 2009, the Board received 
private medical records, dated from April 2008 to April 2009, 
reflecting treatment for pseudofolliculitis barbae.  As the 
April 2008 to April 2009 private medical records have not 
been considered by the RO, the Board has no choice but to 
remand the Veteran's case to ensure that the RO considers the 
additional evidence in the first instance.  See 38 C.F.R. 
§§ 19.9(b)(3); 20.1304(c) (2008).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall readjudicate the 
claim for an increased disability rating 
for service-connected pseudofolliculitis 
barbae, giving consideration to the 
private medical records, dated from April 
2008 to April 2009, that were received by 
the Board in May 2009.  In considering the 
additional evidence, the RO/AMC shall 
determine whether obtaining an additional 
medical examination or opinion as to any 
of the issue before the Board may be 
warranted.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.   

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC and given 
an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




